Cline, Judge:
This is a collector’s appeal for reappraisement. The merchandise consists of alligator leather handbags imported from Cuba on December 4, 1944. They were invoiced at $9.25 each for models 1 and 2, and $10.75 each for models 3 and 4. They were entered and appraised at the same values less consular fees and export taxes. The consular invoice contains the following statement:
Charges Included in Value, Consular Fees $2.50, Export Tax $98.50 (2% Which is returnable)
An appeal- was taken by the collector on the ground that the unit prices of the handbags do not include the export tax and the consular fee. There was no appearance at the trial on the part of the importer.
The Government offered in evidence an uncertified copy of a report of Treasury Representative Joseph A. Fortier, dated April 11, 1946. This was marked “Plaintiff’s Exhibit 1” for identification and permission was granted to substitute a certified copy. At a subsequent hearing it developed that no additional copy of the report was available and the identical copy was certified. The copy, as certified, was then marked “Plaintiff’s Exhibit 1.”
The report of the Treasury representative states that the handbags were purchased by the shipper from Cardenas Hermanos at the prices shown by the invoices, that is, $9.25 for models 1 and 2, and $10.75 for models 3 and 4; that the consular invoice herein was compared with the original receipted commercial invoice from Cardenas Her-manos and found to agree; that the handbags shipped by Marina Trading Co. covered by the consular invoice herein were special bags made to specified size, as follows:
Models 1 &2:at$9.25 eacli; one inch longer and wider than standard bag No. 50, which sells at $9.00 each, f. o. b. Havana.
Models 3 & 4: at $10.75 each; one inch longer and wider than standard bag No. 50, but with handle.
*265Annexed to the report and marked “Exhibit A” is a price list of Cardenas Brothers giving the price of bag No. 50 as $9. The report also states:
Taxes. — The 2% Cuban export tax is paid by the manufacturer, but a refund is obtained upon presentation of evidence that payment for the merchandise has been received in Cuba. This tax is not included in the price. [Italics supplied.]
According to the report, Mr. Cardenas stated that no sales had been made in Cuba and the Treasury representative found no evidence in the records of any sales for home consumption.
It appears from the foregoing that the unit price of models 1 and 2 is $9.25, and of models 3 and 4, $10.75, and that such prices do not include consular fee and export tax.
I find, therefore, that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are $9.25 each for models 1 and 2, and $10.75 each for models 3 and 4. Judgment will be rendered accordingly.